IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID COLES,                                    §
                                                §     No. 445, 2015
         Defendant Below,                       §
         Appellant,                             §     Court Below – Superior Court
                                                §     of the State of Delaware
         v.                                     §
                                                §     Cr. ID No. 0301011099
STATE OF DELAWARE,                              §
                                                §
         Plaintiff Below,                       §
         Appellee.                              §

                                Submitted: February 17, 2016
                                Decided:   February 22, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                             ORDER

         This 22nd day of February 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its decision dated July 23, 2015.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                      BY THE COURT:

                                                      /s/ Collins J. Seitz, Jr.
                                                             Justice



1
    State v. Coles, Cr. ID No. 0301011099 (Del. Super. July 23, 2015).